Appeal from an order of the Court of Claims (Michael E. Hudson, J.), entered July 6, 2015. The order dismissed the claim.
*1543It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Claimant appeals from an order granting defendant’s motion for summary judgment dismissing the claim. Contrary to claimant’s contention, we conclude that the Court of Claims properly granted defendant’s motion based on claimant’s failure to plead the “total sum claimed” (Court of Claims Act § 11 [b]; see Kolnacki v State of New York, 8 NY3d 277, 280-281 [2007], rearg denied 8 NY3d 994 [2007]; Lepkowski v State of New York, 1 NY3d 201, 206-207 [2003]). There must be strict compliance with the pleading requirements contained in Court of Claims Act § 11 (b) (see Kolnacki, 8 NY3d at 280-281; Lepkowski, 1 NY3d at 206-207). “Notwithstanding [claimant’s] argument that ‘the total sum claimed’ does not necessarily have to be a dollar figure, it is clear that her claim—entirely lacking any amount of monetary damages— failed to satisfy the requirements of the statute” (Kolnacki, 8 NY3d at 280).
Present—Whalen, P.J., Smith, Lindley, Trout-man and Scudder, JJ.